Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 1 of 10

                                                         02/05/2021
Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 2 of 10
Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 3 of 10
Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 4 of 10
Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 5 of 10
Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 6 of 10
Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 7 of 10
Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 8 of 10
Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 9 of 10
Case 6:21-bk-00442-LVV   Doc 9   Filed 02/05/21   Page 10 of 10
